      Case 4:19-cv-00608-DPM Document 67 Filed 09/09/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

BRUCE H. BOKONY and
BRANDON H. BOKONY                                            PLAINTIFF

v.                        No. 4:19-cv-608-DPM

UNITED STATES DEPARTMENT OF
DEFENSE, Secretary of Defense, Mark. T.
Esper; UNITED STATES DEPARTMENT OF
THE NAVY, Secretary of the Department of
the Navy, Richard V. Spencer;
JEFF W. HUGHES, Commander Navy
Personnel Command, Rear Admiral; and
DOES, United States Navy Personnel                       DEFENDANTS

                               JUDGMENT
     The Bokonys' claims are dismissed without prejudice for lack of
subject matter jurisdiction.



                                  D .P. Marshall Jr.
                                  United States District Judge
